Matter of Soule v Stanford (2017 NY Slip Op 07809)





Matter of Soule v Stanford


2017 NY Slip Op 07809


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND WINSLOW, JJ.


1147 CA 16-01460

[*1]IN THE MATTER OF DEBORAH SOULE, PETITIONER-APPELLANT,
vTINA STANFORD, IN HER OFFICIAL CAPACITY AS CHAIRPERSON OF BOARD OF PAROLE, RESPONDENT-RESPONDENT. 


LAW OFFICES OF JOSHUA DUBS, PLLC, BUFFALO (JOSHUA E. DUBS OF COUNSEL), FOR PETITIONER-APPELLANT. 
ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment (denominated order) of the Supreme Court, Erie County (John L. Michalski, A.J.), entered June 9, 2016 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment dismissing her petition pursuant to CPLR article 78 seeking to annul the determination of the Parole Board denying her release to community supervision. Because petitioner has appeared again before the Parole Board during the pendency of this appeal, and was denied release to community supervision again, we dismiss this appeal as moot (see Matter of Ventura v Fischer, 122 AD3d 1303, 1303 [4th Dept 2014]; Matter of Mann v Fischer, 122 AD3d 1386, 1387 [4th Dept 2014]). We conclude that the exception to the mootness doctrine does not apply (see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court